J-S24021-22

                                   2022 PA Super 153


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHELDON KROCK                              :
                                               :
                       Appellant               :   No. 2044 EDA 2021

               Appeal from the PCRA Order Entered June 16, 2021
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0001295-2017


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

OPINION BY LAZARUS, J.:                              FILED SEPTEMBER 7, 2022

        Sheldon Krock appeals from the order, entered in the Court of Common

Pleas of Lehigh County, dismissing his petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful review,

we affirm.

        The trial court summarized the facts of this tragic case as follows:

        [O]n August 19, 2016, at approximately 11:40 P.M., Michael
        Johnson, Sr., a tractor trailer driver who hauls cement and makes
        daily trips to Keystone Cement located in Bath, Northampton
        County, Pennsylvania, was traveling westbound on Route 22.
        There was construction on the highway, and an associated right
        [-]lane closure that was posted on the roadway. [Commonwealth
        Exhibits 2, 35 (photographs of road signage); N.T. [Jury Trial],
        6/19/2018, at 57]. Therefore, Mr. Johnson moved his tractor
        trailer to the left lane of travel. At that time, a red Chevrolet
        Cruz[e] sedan was in front of Mr. Johnson’s tractor trailer. He
        witnessed a red Ford F-150, dual-cab pick-up truck and a couple
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24021-22


     of other vehicles pass him in the right lane of travel that was going
     to end as a result of the road work. Suddenly, the red Ford F-150
     pick-up truck moved into the left lane of travel and struck the side
     of the 2014 red Chevrolet Cruz[e]. The red Ford F-150 pick-up
     truck consequently flipped over and pushed the Chevrolet Cruz[e]
     into the concrete wall barrier. C[ommonwealth] Ex. 39. The Ford
     F-150 pick-up truck rolled over several times and came to rest on
     [its] roof.

     After the collision, Mr. Johnson heard children yelling from the red
     Ford F-150 pick-up truck, so he exited his tractor trailer and ran
     over to the rear of the pick-up truck to render assistance. There
     were three (3) children in the Ford F-150 pick-up truck, appearing
     to range in approximate age from two (2) to seven (7) years old.
     . . . At approximately 11:40 P.M., Trooper Joseph Mitzak of the
     Pennsylvania State Police, Bethlehem Barracks, was requested to
     respond in full uniform and a marked police cruiser to this crash
     site on Route 22 westbound near the Fullerton Avenue exit,
     Hanover Township, Lehigh County, Pennsylvania. Upon arriving,
     Trooper Mitzak observed a chaotic scene.           [Commonwealth
     Exhibits 1-35 (photographs)]. Specifically, there were four (4)
     vehicles involved in the crash, including a red Ford F-150 pick-up
     truck that was on its roof facing in a southern direction, a
     Chevrolet Cruz[e] occupied by William and Traci Fritz, a Mazda 3,
     and a Volvo.       [Commonwealth Exhibits 40-45 (photographs
     showing damage to the F-150, where the roof collapsed, and to
     the Volvo S40); N.T. [Jury Trial], 6/19/2018, at 68-70.]. At the
     time that Trooper Mitzak arrived on scene, two (2) people
     remained inside the Ford F-150 pick-up truck: [[Krock], who was
     the] registered owner of the Ford F-150 pick-up truck[,] and a
     female, Renee Tenasse. [[Krock]] was trapped in the driver seat
     of the vehicle. In addition, three (3) young children were sitting
     on the berm of the highway near the guardrail. Trooper Mitzak
     engaged [[Krock]] in general conversation in an effort to keep him
     calm before the extrication process began. [Krock]] stated that
     he was the driver of the vehicle.         Ultimately, [Krock] was
     extricated from the vehicle with the help of members of the Han-
     Le Company Fire and Rescue, the Bethlehem EMS, and the
     Pennsylvania State Police. Paramedic Jason Hadinger of the
     Bethlehem EMS transported [[Krock]] to the Lehigh Valley
     Hospital-Cedar Crest Campus for medical attention.             When
     Paramedic Hadinger was tending to [[Krock]]’s medical care, he
     detected a strong odor of alcohol emanating from his person.
     Upon [Krock]’s arrival at the Lehigh Valley Hospital trauma unit,


                                     -2-
J-S24021-22


     Michelle Greis, R.N., drew blood from [Krock] in accordance with
     hospital policy, as all trauma patients are subjected to a blood
     draw. [Krock]’s blood was drawn at 12:34 A.M. on August 20,
     2016. [Commonwealth Exhibit 46 (blood alcohol and toxicology
     report - chain of custody)]. This blood draw is part of a kit in
     which nine (9) tubes of blood are drawn. The medical purpose for
     the blood draw is to determine if there is alcohol or controlled
     substances in a patient’s system which could mask an injury. Two
     (2) of the nine (9) tubes were set aside in the event that blood
     was needed for legal purposes, and was not immediately tested.

     Approximately two (2) to three (3) hours after the accident, at
     2:40 A.M., Trooper Mitzak applied for and obtained a search
     warrant for [Krock]’s blood in order to obtain a blood alcohol
     content analysis. At 3:05 A.M. on August 20, 2016, a separate
     blood draw was performed at Lehigh Valley Hospital-Cedar Crest
     Campus. The results of this blood draw revealed a blood alcohol
     content of .06%. Trooper Mitzak was unaware that blood had
     previously been drawn from [Krock] by Michelle Greis, R.N.

     Additionally, Trooper Mitzak had an opportunity to speak with
     [Krock] at Lehigh Valley Hospital-Cedar Crest Campus. At that
     time, Trooper Mitzak advised [Krock] that he was not in custody
     and that he did not have to speak with him. Nevertheless, [Krock]
     agreed to speak with Trooper Mitzak. [Krock] told Trooper Mitzak
     that he had hosted a barbecue at his house in Easton and he had
     consumed a few alcoholic beverages the evening in question. He
     also admitted to being the operator of the vehicle and he stated
     that two (2) of the passengers had an argument in the vehicle
     before the crash.

     On September 8, 2016, Trooper Mitzak applied for and obtained a
     second search warrant for [Krock]’s blood that was drawn at
     12:34 A.M. on August 20, 2016. [Krock]’s blood alcohol content
     at that time was .11%. [Commonwealth Exhibit 47 (laboratory
     analysis form for blood alcohol/controlled substance).]

     Trooper William Hoogerhyde of the Pennsylvania State Police,
     Troop M, Fogelsville Barrack, an expert in the area of Accident
     Reconstruction, arrived on scene around 1:06 A.M. in order to
     perform an accident reconstruction. [Commonwealth Exhibit 36
     (Trooper Hoogerhyde's curriculum vitae)]. Based on his analysis
     of the scene, as well as having performed a mechanical inspection
     of the vehicles involved, Trooper Hoogerhyde found that there was
     no defect in the Ford F-150 pick-up or red Chevrolet Cruz[e] that


                                   -3-
J-S24021-22


        would have contributed to the collision. He opined that the crash
        occurred when the Ford F-150 pick-up truck moved into the left
        lane of travel and struck the red Chevrolet Cruz[e], pushing that
        vehicle into the concrete barrier.       The Ford F-150 pick-up
        continued to move forward, hit the barrier, [] rolled on the right
        side, and flew up in the air, impacting the rear of the white Mazda
        3. As a result of this impact, the white Mazda 3 struck the Volvo.

Trial Court Opinion, 8/28/18, at 4-9 (some formatting, footnotes omitted).1

        Krock was convicted,2 by a jury, of eleven counts of recklessly

endangering another person (REAP),3 three counts of endangering the welfare

of a child (EWOC),4 and driving under the influence.5 Krock was sentenced to

an aggregate sentence of 16-32 years’ incarceration.            Krock filed post-

sentence motions that were denied. He filed a timely direct appeal, raising,

among other things, an issue regarding the sufficiency of the evidence as it

related to his EWOC charge.            Specifically, Krock challenged whether the

Commonwealth presented sufficient evidence to support the finding that he

“would [ha]ve been aware that the children were in circumstances that could

threaten their physical well[]being.” Appellant’s Direct Appeal Brief, at 27,
____________________________________________


1 As a result of the accident, the mother of the three children was pronounced
dead at the scene and Pierce suffered a severe ankle injury and, at the time,
still could not walk without the aid of crutches. See Trial Court Opinion,
8/28/18, at 6 n.7.

2 Krock was also found guilty of the following summary offenses: speeding,
careless driving and reckless driving.

3   18 Pa.C.S. § 2705.

4   18 Pa.C.S. § 4304(a).

5 Krock was charged with one count of EWOC for each of the three minors in
his vehicle at the time of the accident.

                                           -4-
J-S24021-22



30.   On appeal, this Court found that Krock’s claim amounted to a challenge

regarding the mens rea element of EWOC—whether he “knowingly”

endangered the welfare of a child. 18 Pa.C.S. § 4304(a)(1). However, in his

Pa.R.A.P.1925(b) concise statement of errors complained of on appeal, Krock

challenged a different element of the EWOC statute—whether “he was the

guardian of, had control over the welfare of the children, or was supervising

them so as to sustain a cha[r]ge of [EWOC].”         Rule 1925(b) Statement,

10/1/18, at 2 ¶ 5. Thus, our Court found that Krock failed to preserve his

sufficiency claim with regard to the mens rea element of the offense.

Commonwealth v. Krock, 2668 EDA 2018, at 17 (Pa. Super. filed Aug. 6,

2019) (unpublished memorandum decision).

      On August 10, 2020, Krock filed a timely pro se PCRA petition. Counsel

was appointed and filed an amended petition raising the single issue of

whether appellate counsel, Michael E. Brunnabend, Esquire, was ineffective

for failing to preserve and litigate the proper sufficiency of the evidence claim

with regard to Krock’s EWOC conviction. On April 23, 2021, the trial court

held a PCRA hearing at which Attorney Brunnabend testified. On June 16,

2021, the court denied Krock’s petition, concluding that even if Krock’s

appellate counsel had pursued the issue on appeal, it would not have been

meritorious and would not have resulted in him obtaining relief on appeal.

Trial Court Opinion, 6/16/21, at 13.

      Krock filed this timely appeal, presenting the following issue for our

consideration:   “Whether the PCRA [c]ourt erred when it denied [Krock’s]

                                       -5-
J-S24021-22



[a]mended PCRA [p]etition, seeking post-conviction relief due to ineffective

assistance of [a]ppellate [c]ounsel, based on its determination that [Krock]

failed to establish the prejudice prong of the ineffective assistance of counsel

test and without reaching the other factors[.] Appellant’s Brief, at 4.

       “Our standard of review from the grant or denial of post-conviction relief

is limited to examining whether the PCRA court’s determination is supported

by the evidence of record and whether it is free of legal error.”

Commonwealth v. Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011).                   “To

prevail on . . . [ineffective assistance of counsel] claims, [the PCRA petitioner]

must plead and prove, by a preponderance of the evidence, three elements:

(1) the underlying legal claim has arguable merit; (2) counsel had no

reasonable basis for his action or inaction; and (3) [the petitioner] suffered

prejudice because of counsel’s action or inaction.” Commonwealth v. Spotz,

18 A.3d 244, 260 (Pa. 2011). “The law presumes counsel was effective[,]”

Commonwealth v. Miner, 44 A.3d 684, 687 (Pa. Super. 2012), and PCRA

petitioners “bear[] the burden of pleading and proving each of the three . . .

factors by a preponderance of the evidence.” Commonwealth v. Perry, 128

A.3d 1285, 1289 (Pa. Super. 2015). “A claim of ineffectiveness will be denied

if   the   petitioner’s   evidence   fails   to   meet   any   of   these   prongs.”

Commonwealth v. Williams, 980 A.2d 510, 520 (Pa. 2009).

       Krock claims that counsel was ineffective for failing to challenge the

sufficiency of the evidence of his EWOC conviction, specifically, the “duty”

element of the statute. Krock argues that the mere fact that he was driving

                                        -6-
J-S24021-22



the vehicle in which the three children were injured does not make him a

“supervisor of the welfare of a child” for purposes of EWOC. Moreover, Krock

asserts that, since this is an issue of first impression in this Commonwealth,

“in the absence of controlling precedent, no entity other than this Court can

truly say if [Krock’s] underlying issue is meritorious or not.” Appellant’s Brief,

at 9-10. Relying on Commonwealth v. Parrish, 224 A.3d 682 (Pa. 2020),

Krock contends that this Court should deem appellate counsel’s omission as

per se ineffectiveness that requires us to remand the matter for the

reinstatement of his direct appeal rights nunc pro tunc. Id. at 10-11.

      When a matter involves the interpretation of a statute, our standard of

review is de novo and the scope of review is plenary. Moreover, it is axiomatic

that, in interpreting a statute, the court’s objective is to ascertain and give

effect to the intent of the General Assembly. See 1 Pa.C.S. § 1921(a). The

best expression of this intent is found in the statute’s plain language. Finally,

a court may not disregard a statute’s plain language under the guise of giving

effect to its spirit. Id. at § 1921(b).

      Section 4304 defines the crime of EWOC as follows:

      (a)   Offense defined — A parent, guardian, or other person
            supervising the welfare of a child under 18 years of age
            commits an offense if he knowingly endangers the welfare
            of the child by violating the duty of care, protection, or
            support.

18 Pa.C.S. § 4304(a)(1). To support an EWOC conviction, the Commonwealth

must establish each of the following elements:




                                          -7-
J-S24021-22


       (1) the accused is aware of his/her duty to protect the
       child; (2) the accused is aware that the child is in circumstances
       that could threaten the child’s physical or psychological welfare;
       and (3) the accused has either failed to act or has taken action so
       lame or meager that such actions cannot reasonably be expected
       to protect the child's welfare.

Commonwealth v. Wallace, 817 A.2d 485, 490-91 (Pa. Super. 2002)

(citations and internal quotation marks omitted) (emphasis added).

       It is well-established that child welfare statutes, such as EWOC, are

“designed to cover a broad range of conduct in order to safeguard the welfare

and security of . . . children.” Commonwealth v. Mack, 359 A.2d 770, 772

(Pa. 1976).6 In determining what conduct violates section 4304, “the common

sense of the community, as well as the sense of decency, propriety, and the

morality which most people entertain is sufficient to apply the statute to each

particular case, and to individuate what particular conduct is rendered criminal

by it.” Commonwealth v. Howard, 257 A.3d 1217, 1222 n.9 (Pa. 2021),

citing Commonwealth v. Marlin, 305 A.2d 14, 18 (Pa. 1973).
____________________________________________


6 Section 4302 is a specific intent crime, requiring a mens rea of “knowingly”
for purposes of culpability. See Commonwealth v. Matir, 712 A.2d 327,
329 (Pa. Super. 1998). Under the Crimes Code,

       (2) A person acts knowingly with respect to a material element of
       an offense when:

          (i) if the element involves the nature of his conduct or the
          attendant circumstances, he is aware that his conduct is of
          that nature or that such circumstances exist; and

          (ii) if the element involves a result of his conduct, he is
          aware that it is practically certain that his conduct will cause
          such a result.

18 Pa.C.S. § 302(b)(2), (3).


                                           -8-
J-S24021-22



      Here, it is undisputed that Krock was not the parent of or legal guardian

of any of the children injured in his vehicle.    Rather, the issue on appeal

concerns whether Krock was “[an] other person supervising the welfare of

[the] child[ren],” 18 Pa.C.S. § 4303(a)(1), at the time of the accident. We

conclude that he was and, thus, that the evidence was sufficient to convict

him of EWOC.

      Krock, himself, told Trooper Mitzak that he had consumed “a few

alcoholic beverages at his house” on the evening of the accident. N.T. Trial,

6/19/18, at 184. Krock also stated to a paramedic that he had consumed six

beers earlier that evening and that he became distracted when two of the

passengers in the truck began arguing. Id. at 102. Pierce testified at trial

that he witnessed Krock drink beer earlier that day, id. at 136, and, that for

about 15 to 20 minutes prior to the accident, Krock was “swerving in between

lanes [and] going pretty fast.” Id. at 138-39. Pierce also testified that he

yelled at Krock to “stop or pull over, or let [the children’s mother] drive.” Id.

Finally, Pierce testified that he heard the children’s mother tell Krock

immediately before the collision that “she don’t [sic] want to die [and,] if you

can[,] pull over.” Id. at 139. See also id. at 165-66 (accident reconstruction

expert, Trooper Hoogerhyde, opining “that the pickup truck was actually

travelling in the right lane of westbound [Route] 22” while the other vehicles

involved in the collision “were travelling in the left lane of [Route] 22 [and,

f]or unknown reasons[,] the pickup truck went into the left lane”).




                                      -9-
J-S24021-22



      Under the plain language of section 4304(a)(1), a non-parent or non-

guardian has a duty to a child when that person is supervising the welfare of

a child. In Commonwealth v. Wallace, 817 A.2d 485 (Pa. Super. 2002),

our Court noted:

      The [EWOC] statute does not require the actual infliction of
      physical injury. Nor does it state a requirement that the child or
      children be in imminent threat of physical harm. Rather it is the
      awareness by the accused that [his] violation of [his] duty
      of care, protection[,] and support is practically certain to
      result in the endangerment to [the] children's welfare,
      which is proscribed by the statute.

Id. at 491 (emphasis added).

      The evidence clearly demonstrates that Krock operated his truck, under

the influence of alcohol, in an unsafe manner, which caused his vehicle to

crash into the red Chevrolet Cruze, pushing that vehicle into the concrete

barrier, causing his truck to hit the barrier, roll over onto its right side, and fly

into the air, impacting the rear of the Mazda which then struck the Volvo. The

fact that the children’s now-deceased mother was an occupant of the vehicle

did not relieve Krock, as the operator of the truck, of his duty to supervise the

welfare of her children. When an adult is driving a vehicle in which a child is

a passenger, common sense dictates that the driver is supervising that child

and, thus, has a duty of care towards those young passengers.                This is

especially so because the driver controls the speed and direction of the vehicle

and regulates the degree of safety in which it is operated. But see Howard,

supra (evidence insufficient to sustain EWOC conviction where mother

allowed three-year-old daughter ride in car-for-hire without child restraint or

                                       - 10 -
J-S24021-22



child safety seat; mother’s conduct could not be said to be contrary to common

sense of community).7

       Bearing in mind that the EWOC statute “cover[s] a broad range of

conduct in order to safeguard the welfare and security of . . . children,” we

conclude that Krock was “[an] other person supervising the welfare of [the]

child[ren],” for purposes of EWOC, when he operated his truck and caused the

catastrophic accident at issue. 18 Pa.C.S. § 4304(a), see also 1 Pa.C.S. §

1921(a). As a result, counsel cannot be deemed ineffective for failing to raise

this meritless claim. Spotz, supra. Thus, the court properly denied Krock’s

PCRA petition. Ousley, supra.

       Order affirmed.




____________________________________________


7  To the extent that Krock argues we should deem appellate counsel’s
representation per se ineffective based on Parrish, we are not so persuaded.
In Parrish, our Supreme Court held that where counsel’s Rule 1925(b)
statement was so vague as to render all of the capital defendant’s claims
waived for purposes of appeal, the reinstatement of the defendant’s appellate
rights to file a Rule 1925(b) statement nunc pro tunc was the proper form of
relief under the PCRA. Parrish, 224 A.3d at 702. Here, counsel’s actions did
not result in the waiver of all of Krock’s claims on direct appeal. In fact, he
had sufficiency of the evidence claims for REAP and EWOC (with regard to
recklessness of his actions) and an evidentiary challenge (excited utterance)
addressed on the merits. See Krock, supra at *11-*15, *21-*24.



                                          - 11 -
J-S24021-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/07/2022




                          - 12 -